DETAILED ACTION
Regarding Claims 5 and 16. Cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa, UG-PGPUB 2004/0226615 (hereinafter Morikawa) in view of Leaders et al., US-PGPUB 2016/0216141 (hereinafter Leaders) and Brown, et al., US-PGPUB 2017/0002954 (hereinafter Brown)

          Regarding Claims 1 and 12. Morikawa discloses determining a valve state (Abstract), comprising:

a vessel holding or transporting a quantity of material, at least one valve positioned within the vessel, the at least one valve controlling at least a portion of a flow of the quantity of material (Paragraph [0036], pipe and valve; Fig. 2)

at least one computing device in communication with the at least one acoustic sensor, wherein a processor of the at least one computing device determines a flow rate of the quantity of material based on the at least one acoustic signal transmitted between the at least two acoustic sensors (Paragraph [0043], controller), and wherein the processor determines a state of the at least one valve based, at least in part, on the determined flow rate of the quantity of material (Fig. 9, flowrate vs open/close vs pressure; Paragraphs [0004]-[0009])

Morikawa further discloses at least two acoustic sensors to detect flow rate (Paragraph [0037]), and conventional way of visually displaying the state of the valve with respect to flow rate and pressure (Fig. 9), and displaying to an output device a flow rate, regular controlled degree and valve opening controlled degree (Paragraph [0074]), where the valve-controlled degree is the indication of the state of the valve. 

Morikawa does not explicitly disclose at least two acoustic sensors positioned on an exterior surface of the vessel at a determined distance from one another, wherein at least one acoustic signal is transmitted between the at least two acoustic sensors, wherein the at least one acoustic signal reflects off an interior surface of the vessel, and at least one visual interface visually displaying an indication of the state of the at least one valve with at least one visual interface, wherein the indication of the state of the at least one valve is based, at least in part on the at least one acoustic signal transmitted between the two acoustic sensors.

Leaders disclose determining the flow, including at least two acoustic sensors positioned on an exterior surface of the vessel at a determined distance from one another, wherein at least one acoustic signal is transmitted between the at least two acoustic sensors, wherein the at least one acoustic signal reflects off an interior surface of the vessel (Fig.1C)

Brown discloses controlling a flow (or flowrate) using an actuator to adjust the valve position, and at least one visual interface visually displaying an indication of the state of the at least one valve position (Abstract; Paragraph [0001]-[0003], plurality of LED lights; [0034]; [0037], various colors)

         Foremost, the limitation “based at least on part on the at least one acoustic signal transmitted between the two acoustic sensors” is merely directed to a conventional arrangement in determining a flow rate. Thus, in other words, the claim recites displaying the indication of a valve based on the flow rate. Having said that, Morikawa discloses the relationship of a flow rate with respect to valve position and pressure and displaying an indication of a valve (valve opening controlled degree) via an output device. Brown, meanwhile is nothing more than a valve position indicator while controlling the flow rate (or using a visual interface displaying an indication of a state of a valve based on flow control or flow rate). As such, it would have been obvious to combine the teachings of Morikawa, Brown and Leaders and have at least two acoustic sensors positioned on an exterior surface of the vessel at a determined distance from one another, wherein at least one acoustic signal is transmitted between the at least two acoustic sensors, wherein the at least one acoustic signal reflects off an interior surface of the vessel, and have at least one visual interface visually displaying an indication of the state of the at least one valve with at least one visual interface, wherein the indication of the state of the at least one valve is based, at least in part on the at least one acoustic signal transmitted between the two acoustic sensors, so as to determine the flow and accordingly provide indication of the state of valve in various output forms.

          Regarding Claims 2 and 13. Morikawa discloses the state of the valve is one or more of: an open state, a closed state, a partially open state, or a partially closed state (Fig. 9)

         Regarding Claims 3 and 14. Morikawa discloses the determined state of the at least one valve further comprises a percentage open of the at least one valve (Fig. 9, various valve open percentages with flow rate and pressure)

          Regarding Claims 4 and 15. Morikawa discloses the valve open/close relationship with flow rate and pressure in Figure 9. By looking at the figure, one of ordinary skill in the art would easily understand that the maximum flow rate occurs when the valve is fully open, percentage of maximum flow rate when the valve is partially open/closed and zero flow rate when the valve is fully closed. As such, although Morikawa does not explicitly disclose percentage open of the at least one valve is calculated using an equation: percentage yalve open = “current x 100 Vmax, where, Vcurr is a current velocity of the quantity of material and Vmax is a maximum velocity of the quantity of material, it would have been obvious to mathematically arrive at said equation since said equation merely amounts to mathematical description of the state of the valve open/closed state vs the flow rate as shown in the figure and usage of the well-known relationship between the flow rate and velocity.

          Regarding Claims 6 and 17. Morikawa does not disclose the visual interface further comprises a strip of a plurality of lights positioned proximate to the at least one valve, wherein the state of the at least one valve is indicated by a quantity of the plurality of lights within the strip that are illuminated

Brown discloses the visual interface further comprises a strip of a plurality of lights positioned proximate to the at least one valve, wherein the state of the at least one valve is indicated by a quantity of the plurality of lights within the strip that are illuminated (Fig. 17, circular strip of lights; Paragraphs [0056]-[0058])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brown in Morikawa and have the visual interface further comprise a strip of a plurality of lights positioned proximate to the at least one valve, wherein the state of the at least one valve is indicated by a quantity of the plurality of lights within the strip that are illuminated, so as to have improved valve position indicator.

          Regarding Claims 7 and 18. Morikawa does not disclose the visual interface further comprises at least two lights having different colors than one another, wherein the state of the at least one valve is indicated by a color of light illuminated by one or more of the at least two lights 

Brown discloses at least one visual interface visually displaying an indication of the state of the at least one valve and (Regarding Claims 7 and 18), wherein the visual interface further comprises at least two lights having different colors than one another, wherein the state of the at least one valve is indicated by a color of light illuminated by one or more of the at least two lights (Abstract; Paragraph [0001]-[0003], plurality of LED lights; [0034]; [0037], various colors)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brown in Morikawa and have at least one visual interface visually displaying an indication of the state of the at least one valve and (Regarding Claims 7 and 18), wherein the visual interface further comprises at least two lights having different colors than one another, wherein the state of the at least one valve is indicated by a color of light illuminated by one or more of the at least two lights, so as to have improved valve position indicator.

          Regarding Claims 8 and 19. Morikawa discloses a differential time-of-flight measurement is used to determine the flow rate of the quantity of material (Paragraph [0037])

Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa, UG-PGPUB 2004/0226615 in views of Leaders, US-PGPUB 2016/0216141, Brown, et al., US-PGPUB 2017/0002954 and Ploss et al., US-PGPUB 2018/0149505 (hereinafter Ploss) 

          Regarding Claim 10. Morikawa discloses determining a presence of a material within a vessel (Paragraph [0002], determining a flow rate of a liquid is determining a presence of a material), comprising:

a vessel capable of holding or transporting a quantity of material, at least one valve positioned within the vessel, the at least one valve controlling at least a portion of a flow of the quantity of material (Paragraph [0039]; Fig. 2)

at least one computing device in communication with the at least one acoustic sensor, wherein a processor of the at least one computing device determines a flow rate of the quantity of material based on at least one acoustic signal transmitted from the at least one acoustic sensor (Paragraph [0043], controller), and wherein the processor determines a state of the at least one valve based, at least in part, on the determined flow rate of the quantity of material (Fig. 9, flowrate vs open/close vs pressure; Paragraphs [0004]-[0009])

Morikawa does not disclose a processor of the at least one computing device determines a density of any material positioned within the vessel in a location above the at least one acoustic sensor, and wherein the processor determines a presence of material within the vessel based on, at least in part, the determined density of the quantity of material

Ploss discloses using ultrasonic measuring system to determine a density of any material positioned within the vessel in a location above the at least one ultrasonic sensor, and wherein the processor determines a presence of material within the vessel based on, at least in part, the determined density of the quantity of material (Paragraph [0022]; Figs. 1’s; Abstract; Paragraphs [0054]; [0064]-[0066]; [0068]-[0072]; [0014])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Ploss in Morikawa and have a processor of the at least one computing device to accurately determine a density of any material positioned within the vessel in a location above the at least one acoustic sensor, and wherein the processor accurately determine a presence of material within the vessel based on, at least in part, the determined density of the quantity of material.

Morikawa further discloses at least two acoustic sensors to detect flow rate (Paragraph [0037]), and conventional way of visually displaying the state of the valve with respect to flow rate and pressure (Fig. 9), and displaying to an output device a flow rate, regular controlled degree and valve opening controlled degree (Paragraph [0074]), where the valve-controlled degree is the indication of the state of the valve. 

The modified Morikawa does not explicitly disclose at least two acoustic sensors positioned on an exterior surface of the vessel at a determined distance from one another, wherein at least one acoustic signal is transmitted between the at least two acoustic sensors, wherein the at least one acoustic signal reflects off an interior surface of the vessel, and at least one visual interface visually displaying an indication of the state of the at least one valve with at least one visual interface, wherein the indication of the state of the at least one valve is based, at least in part on the at least one acoustic signal transmitted between the two acoustic sensors.

Leaders disclose determining the flow, including at least two acoustic sensors positioned on an exterior surface of the vessel at a determined distance from one another, wherein at least one acoustic signal is transmitted between the at least two acoustic sensors, wherein the at least one acoustic signal reflects off an interior surface of the vessel (Fig.1C)

Brown discloses controlling a flow (or flowrate) using an actuator to adjust the valve position, and at least one visual interface visually displaying an indication of the state of the at least one valve position (Abstract; Paragraph [0001]-[0003], plurality of LED lights; [0034]; [0037], various colors)

         Foremost, the limitation “based at least on part on the at least one acoustic signal transmitted between the two acoustic sensors” is merely directed to a conventional arrangement in determining a flow rate. Thus, in other words, the claim recites displaying the indication of a valve based on the flow rate. Having said that, Morikawa discloses the relationship of a flow rate with respect to valve position and pressure and displaying an indication of a valve (valve opening controlled degree) via an output device. Brown, meanwhile is nothing more than a valve position indicator while controlling the flow rate (or using a visual interface displaying an indication of a state of a valve based on flow control or flow rate). As such, it would have been obvious to combine the teachings of the modified Morikawa, Brown and Leaders and have at least two acoustic sensors positioned on an exterior surface of the vessel at a determined distance from one another, wherein at least one acoustic signal is transmitted between the at least two acoustic sensors, wherein the at least one acoustic signal reflects off an interior surface of the vessel, and have at least one visual interface visually displaying an indication of the state of the at least one valve with at least one visual interface, wherein the indication of the state of the at least one valve is based, at least in part on the at least one acoustic signal transmitted between the two acoustic sensors, so as to determine the flow and accordingly provide indication of the state of valve in various output forms.

          Regarding Claims 9 and 20. Ploss discloses the at least two acoustic sensor determines a density of the material within the vessel (Paragraph [0022]; Figs. 1’s; Abstract; Paragraphs [0054]; [0064]-[0066]; [0068]-[0072]; [0014])

          Regarding Claim 11. Morikawa discloses the processor determines a state of the at least one valve based, at least in part, on the determined presence of the quantity of material (Fig. 9)



Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive based on the updated rejection above. Additionally, the Applicant is advised that the test for obviousness is what the combined teachings of those references would have suggested to those of ordinary skill in the art (see MPEP 2145, section III, “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857